  4:06-cr-03145-RGK-DLP Doc # 162 Filed: 04/03/20 Page 1 of 1 - Page ID # 425



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:06CR3145

       vs.
                                                            ORDER
O’DARI ZANDAGHE WILEY,

                    Defendant.



       I have been informed by the Probation Officer that his previous investigation
of this case contained an error. The Probation Officer has now confirmed that Mr.
Wiley completed his state sentence and the State of Nebraska has no detainer lodged
against him. Accordingly,

       IT IS ORDERED that Mr. Wiley’s motion (Filing no. 161) is granted and the
Bureau of Prisons shall not rely on the previous error but shall allow Mr. Wiley to
engage in such programming as he would otherwise be entitled to. Specifically, Mr.
Wiley should not be kept out of programming and a possible referral to a residential
reentry center. The Clerk shall provide the United States Marshals Service with a
copy of this order and the United States Marshals Service shall provide the Bureau
of Prisons with a copy.

      Dated this 3rd day of April, 2020.

                                             BY THE COURT:



                                             Richard G. Kopf
                                             Senior United States District Judge
